Exhibit 10.1

 

 

RECORD AND RETURN TO: CROSS-REFERENCE: Neil S. Morrisroe, Esq. Deed Book 52964,
Page 394, McLain & Merritt, P.C. Fulton County Records 3445 Peachtree Road,
N.E., Suite 500   Atlanta, GA 30326   13CM044  

 

STATE OF GEORGIA

COUNTY OF FULTON

 

FIRST MODIFICATION AGREEMENT OF NOTE AND
SECURITY DEED

THIS FIRST MODIFICATION AGREEMENT is entered into as of this 15th day of
January, 2015, by and between Roberts Properties Residential, L.P., a Georgia
limited partnership (hereinafter referred to as “Borrower”) and North Springs
Financial, LLC, a Georgia limited liability company (hereinafter referred to as
“Lender”).

W I T N E S S E T H:

WHEREAS, Borrower executed and delivered to Lender a Promissory Note in the
original principal amount of Five Million Five Hundred Thousand and 00/100
Dollars ($5,500,000.00), dated July 18, 2013 (the “Note”); and

WHEREAS, the Note is secured by a Deed to Secure Debt and Security Agreement
from Borrower to Lender, dated July 18, 2013, which is recorded in Deed
Book 52964, Page 394, Fulton County, Georgia, records (the “Security Deed”); and

WHEREAS, pursuant to the Note, the Borrower previously exercised its options to
extend the maturity date of the Note to January 17, 2015; and

WHEREAS, Borrower has requested and Lender has agreed to modify the Note and
Security Deed in certain respects, including the decrease in the principal
amount of the loan and the modification of the maturity date of the Note and
Security Deed to April 17, 2015;

NOW, THEREFORE, for and in consideration of these presents, the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Lender and Borrower
covenant and agree as follows:

1.      The Note is hereby modified as follows:

(a)The maturity date of January 17, 2015 is hereby deleted, and the modified
maturity date of April 17, 2015 is hereby substituted in lieu thereof; and

(b)The principal amount of the loan evidenced by the Note is hereby decreased
from $5,500,000.00 to $4,950,000.00.



 

 

2.      The Security Deed is hereby modified as follows:

(a)The maturity date of July 17, 2014, set forth on page one of the Security
Deed is hereby deleted, and the modified maturity date of April 17, 2015, is
hereby substituted in lieu thereof; and

(b)The principal amount of the Note secured by the Security Deed is decreased
from $5,500,000.00 to $4,950,000.00.

3.      Borrower hereby warrants that (i) Borrower is the owner in fee simple of
the real property described in the Security Deed (the “Property”) (ii) the 2014
ad valorem property taxes have been paid in full, (iii) there are no loans,
deeds or liens of any nature whatsoever unsatisfied against the Property except
the Note and Security Deed; and (iv) Borrower makes these warranties to induce
Lender to enter into this First Modification Agreement.

4.      Except as expressly modified and amended herein, the Note and Security
Deed shall remain in full force and effect. Borrower and Guarantor hereby
ratify, confirm and approve the Note and Security Deed as modified herein, agree
that the Security Deed shall secure the payment of the Note and other
indebtedness as described therein, and agree that the same shall constitute
valid and binding obligations of Borrower, enforceable by Lender in accordance
with their terms. It is the intention of the parties hereto that this instrument
shall not constitute a novation and shall in no way adversely affect or impair
the lien priority of the Security Deed.

5.      This Agreement shall be governed by, construed, interpreted and enforced
in accordance with the laws of the State of Georgia.

6.      This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective, legal representatives, successors and
assigns.

7.      This instrument may be executed in separate counterparts, and each such
counterpart shall be deemed to be an original instrument.



2

 

IN WITNESS WHEREOF, Lender and Borrower have signed, sealed and delivered this
agreement, effective as of the day and year first above written.

 

Signed, sealed and delivered in the       presence of:   BORROWER:              
  ROBERTS Properties Residential, L.P.,             /s/ Anthony Shurtz  

a Georgia limited partnership

  Unofficial Witness             By: Roberts Realty Investors, Inc.,       a
Georgia corporation, its sole General Partner                       /s/ Sarah
Roberts         Notary Public   By:      /s/ Charles S. Roberts   My Commission
Expires:          Charles S. Roberts, President                        [Notary
Seal]       [Corporate Seal]              

 

Sarah Roberts

Fulton County, GA

Expires: July 28, 2018

 

 

 

 

 

Signed, sealed and delivered in the         presence of:   LENDER:              
  North Springs Financial, LLC   /s/ Taylor Pike   a Georgia limited liability
company   Unofficial Witness             By: the ardent companies, LLC a Georgia
limited liability company, its Managing Member             /s/ Michelle Fowler  
By:      /s/ Dror Bezalel   Notary Public          Dror Bezalel, Manager   My
Commission Expires:                                       [Notary Seal]        
 

 

Michelle Fowler

Barrow County, GA

Expires: February 28, 2017

 

3

 

CONSENT OF GUARANTOR

 

The undersigned Guarantor hereby consents to the foregoing First Modification
Agreement, and agrees that that certain Unconditional Guaranty of Payment and
Performance dated July 18, 2013, executed by the undersigned, shall remain in
full force and effect.

 

This 15th day of January, 2015.

 

  Guarantor                     Roberts Realty Investors, Inc.,     a Georgia
corporation                     By:      /s/ Charles S. Roberts      
     Charles S. Roberts, President                       [Corporate Seal]  

 



4

